Citation Nr: 0123398	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for residuals of 
rheumatic fever.

4.  Entitlement to service connection for a hiatal hernia 
with reflux.

5.  Entitlement to service connection for a neurological 
disorder to include Meniere's disease and a post-concussive 
migraine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956, and from January 1968 to June 1969.  He had 
periods of active duty for training (ACDUTRA) in between his 
first and second periods of service, as well as following his 
second period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 RO decision which 
determined that the veteran had not submitted new and 
material evidence to reopen claims of service connection for 
arthritis (of the hands, feet, and spine), and bilateral 
hearing loss, and denied service connection for a hiatal 
hernia with reflux.  It also arises from a November 1991 RO 
decision which determined that the veteran had not submitted 
new and material evidence to reopen a claim of service 
connection for residuals of rheumatic fever and denied 
service connection for Meniere's disease.  In January 1996, 
the Board remanded the veteran's claims to the RO for further 
evidentiary development.  

It is noted that the Board has recharacterized issue # 5 (as 
listed on the cover page), in order to better represent the 
interests of the veteran. 



FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1970, the RO 
denied service connection for arthritis, residuals of 
rheumatic fever, and bilateral hearing loss; and the veteran 
was properly notified of the RO's decision that same month. 

2.  The veteran timely filed a notice of disagreement with 
respect to the RO's June 1970 denial of service connection 
for arthritis; he was furnished with a statement of the case; 
and he did not timely file an appeal.

3.  The veteran timely filed a notice of disagreement with 
respect to the RO's June 1970 denial of service connection 
for residuals of rheumatic fever; thereafter, he was not 
furnished with a statement of the case.  

4.  The veteran did not timely appeal the RO's June 1970 
decision which denied service connection for bilateral 
hearing loss.

5.  The evidence received since the RO's June 1970 decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for arthritis and bilateral hearing 
loss.

6.  Current arthritis of the neck, low back, hands, and feet 
is attributable to service.
 
7.  A bilateral hearing loss disability was noted on the 
veteran's January 1968 enlistment examination.
 
8.  There is no competent evidence that the veteran's 
bilateral hearing loss increased in severity during his 
second period of active duty.  

9.  The veteran does not have any current residuals of 
rheumatic fever. 

10.  A hiatal hernia with reflux was not present during 
service; and any current hiatal hernia or reflux is not 
attributable to service.

11.  Meniere's disease was not present during service and is 
not current presently.

12.  A current post-concussive migraine disorder is 
attributable to service.


CONCLUSIONS OF LAW

1.  The RO's June 1970 decision, which denied claims of 
service connection for arthritis and bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's June 1970 decision which denied claims of service 
connection for arthritis and bilateral hearing loss; and the 
claims for service connection for arthritis and bilateral 
hearing loss are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  Arthritis of the neck, low back, hands, and feet was 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2000).

5.  Rheumatic fever was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

6.  A hiatal hernia with reflux was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).

7.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

8.  A post-concussive migraine disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty, in the Navy, from November 
1952 to November 1956; and he served on active duty, in the 
Air Force, from January 1968 to June 1969.  He also had 
periods of verified ACDUTRA in between his two periods of 
active duty as well as following his second period of active 
duty.  His DD Form 214, from his first period of active duty, 
reflects that he served in radio operations.  His DD Form 
214, from his second period of active duty, reflects that he 
served in the security police and was a member of a combat 
support squadron. 

In September 1952, the veteran was examined for Navy 
enlistment purposes.  It was noted that his ears, heart, 
abdomen and viscera, neurologic and musculoskeletal systems, 
and spine were within normal limits.  His bilateral hearing 
was 15/15 on whispered voice testing. 

In April 1956, the veteran was hospitalized with an initial 
diagnosis of active rheumatic fever.  During the course of 
the hospitalization, the veteran reported a medical history 
of being diagnosed with rheumatic fever six years earlier, in 
1951; he said he had been hospitalized for one month; and he 
indicated his physical activity had been somewhat restricted 
for about two years.  It was noted that, at the time of the 
veteran's Navy enlistment (in 1952), his heart had been 
carefully examined, before and after exercise, and no murmurs 
were detected.  During the veteran's period of 
hospitalization, in April 1956, it was concluded that he had 
no significant heart murmurs, and that in view of the normal 
electrocardiogram, sedimentation rates, and antistreptolysin 
titers, the initial diagnosis of rheumatic fever could not be 
substantiated.  The diagnosis was therefore changed to 
observation medical (rheumatic fever).  The veteran was 
released from the hospital in June 1956.

A November 1956 physical examination report shows that the 
veteran had normal ears, heart, abdomen and viscera, 
neurologic and musculoskeletal systems, and spine.  His 
bilateral hearing was 15/15 on whispered and spoken voice 
testing.

In March 1958, the veteran's bilateral hearing was 15/15 on 
whispered and spoken voice testing.  It was also reported 
that he had a medical history of rheumatic fever, swollen or 
painful joints, and palpitations or a pounding heart.

A January 1968 enlistment examination report shows that the 
veteran's ears, heart, abdomen and viscera, neurologic and 
musculoskeletal systems, and spine were within normal limits.  
The veteran reported a medical history of rheumatic fever.  
Audiometric testing revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
35
45
LEFT
-5
-5
15
50
75

In June and July 1968, the veteran complained of back pain.  
Medication was prescribed.

In August 1968, the veteran complained of a hand irritation 
over a two week period.  X-rays of the hands were negative.  
In August 1968, it was also noted he had a tender left ear, 
and the veteran reportedly said he had a history of rheumatic 
fever during his infancy.

A September 1968 service medical record shows that the 
veteran reported having pain in his hands.  The impression 
was questionable arthritis. 

A September 1968 lab report shows that the veteran's latex 
fixation test for rheumatoid arthritis was negative.  A 
September 1968 service medical record shows that the veteran 
had questionable arthritis. 

In November 1968, the veteran was treated for stomach 
problems.  He complained of abdominal cramps with diarrhea 
and nausea.  The impression was gastroenteritis.
 
A December 1968 service medical record reflects that the 
veteran reported he was involved in a vehicular accident.  He 
reported that the vehicle he was riding in was hit from 
behind, propelling him forward.  He said he had thrown his 
arms in front of his face and his arms had hit the 
windshield.  He complained of back pain.  Following an 
examination, the impression was a muscle bruise.

A January 1969 separation examination report shows that the 
veteran's ears, heart, abdomen and viscera, neurologic and 
musculoskeletal systems, and spine were normal.  It was also 
noted that he had high frequency hearing loss.  His pure tone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
40
45
LEFT
15
0
10
50
60

Additionally, the January 1969 separation examination report 
reflects that the veteran had experienced rheumatic fever in 
1953.  It was reported he had been hospitalized for four 
months, and had experienced swollen joints and heart 
palpitations during the rheumatic fever episode.  An examiner 
concluded that the veteran had no residual heart defects, and 
no complications or sequale from his rheumatic fever.  It was 
reported that the veteran had been involved in an automobile 
accident in December 1968 and had injured his back.  He 
related that his low back was still painful in the morning.  
It was also noted that he had been in an automobile accident 
in 1964, and had injured his left knee and sustained facial 
lacerations with no complications or sequale.  On an 
associated medical history form, the veteran reported that he 
had a history of rheumatic fever, and swollen or painful 
joints. 

In May 1969, the veteran complained of stomach cramps and 
diarrhea of two days duration.  

A September 1969 ear, nose and throat (ENT) clinical record 
shows that the veteran did not have a vestibular type of 
dizziness.  It was noted he had a circulatory problem.  

In September 1969, the veteran was hospitalized at a VA 
facility.  It noted that he had enjoyed good health until a 
year earlier when he developed tinnitus followed by six 
months of vertigo and lightheadedness.  He also reported he 
was treated privately for labyrinthitis and had not improved.  
On ENT examination, it was noted he had a slight neurosensory 
hearing loss.  It was noted that the veteran's case 
represented a strong case for pheochromocytoma.  The veteran 
was discharged from the hospital in November 1969.  The 
diagnoses were functional hyper-insulinism and increased 
urinary catecholamine excretion (cause undetermined). 

A March 1970 VA compensation examination report shows that 
the veteran indicated he had been treated for rheumatic 
fever, in 1955, during service.  He also reported he had 
arthritis of both hands, and reported that the onset of this 
condition was in the fall of 1968, in Korea.  He said he was 
treated in the dispensary and was never hospitalized.  Since 
then, he said he had not been treated, and had no present 
symptoms.  He complained of hearing loss and tinnitus due to 
exposure to noise.  His ear drums and canals were normal on 
examination.  It was noted he did not have a hernia.  Both 
hands were normal on examination with no evidence of 
swelling, erythema, pain or tenderness, and no limitation of 
motion. 

A March 1970 X-ray report shows that the veteran had no 
arthritis of the hands.  It was noted that the joints and 
bony structures of the right and left hands were normal.  

An April 1970 VA audiometric examination report shows that 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10

65
LEFT
10
0
30

90
His speech discrimination was 96 and 90 percent correct in 
the right and left ears, respectively.

By a June 1970 RO decision, service connection for residuals 
of rheumatic fever, a back disability, arthritis, bilateral 
hearing loss, and left ear and left ankle injuries was 
denied.  The veteran was properly informed of the adverse 
decision later that month.  He filed a timely notice of 
disagreement with respect to the RO's denial of service 
connection for arthritis and residuals of rheumatic fever.  
He was furnished with a statement of the case with regard to 
the issue of service connection for arthritis, among other 
things.  (He was not furnished a statement of the case with 
regard to his claim of service connection for residuals of 
rheumatic fever.)  He did not timely file an appeal with 
regard to the claim of service connection for arthritis or 
bilateral hearing loss.  Evidence received since this June 
1970 RO decision is summarized below.

A September 1970 VA compensation examination report shows 
that the veteran reported that he had tinnitus.  He also said 
he had experienced rheumatic fever during duty as well as at 
the age of 13 years old.  On examination, he did not have a 
hernia.  It was noted that the diagnoses were subjective 
tinnitus, and a mild strain of the dorsal area.  His ears 
were noted as normal.  It was also noted that there was no 
evidence of rheumatic fever.  X-ray studies of the cervical, 
dorsal and lumbar spine, performed in October 1970, were 
essentially normal. 

By a December 1970 decision, the RO confirmed and continued 
the denial of the veteran's claim of service connection for 
residuals of rheumatic fever.

During a March 1975 VA compensation examination, the veteran 
reported that he had injured himself in an automobile 
accident, in 1968 or 1969.  He reported he had hearing loss 
of the left ear and ringing of the left ear.  On examination, 
no hernias, hearing loss, or musculoskeletal functional 
defects were noted. 

Dental history forms, dated in August 1979 and April 1980, 
reflect that the veteran reported he had a history of 
rheumatic fever.

In October 1981, the veteran was treated for foot problems, 
including gouty arthritis. 

VA outpatient treatment records, dated in 1982, show that the 
veteran was complaining of painful joints, including a 
painful leg and ankle. 

A January 1983 VA compensation examination, the veteran 
reported that he experienced pain, swelling, extreme 
discomfort in his ankles and feet, and pronounced hearing 
loss.  On examination, it was noted he had hypertension but 
his heart was otherwise normal, with no murmurs.  With 
respect to the musculoskeletal system, it was noted he 
complained of right foot pain and there were objective 
findings of chronic synovitis and hypertrophy of the first 
metatarsal joint.  No findings were made with respect to the 
ears or hearing loss, potential hernias, or the neurologic 
system.  The diagnoses included essential hypertension and 
rule out pheochromocytoma. 

In a February 1983 letter, it was noted by Margaret E. 
Adamson, M.D., that the veteran had painful feet.  She 
pointed out that he had several ankle and feet injuries as a 
parachutist, and had rheumatic fever in 1956.  X-rays were 
noted as showing degenerative changes of the feet.  Dr. 
Adamson concluded that the veteran's differential diagnoses 
were osteoarthritis possibly due to past injuries or gouty 
arthropathy, despite repeated normal uric acid levels.  

In October 1983, the veteran was treated for foot problems.  
In November 1983, it was noted he had questionable arthritis. 

In a January 1984 opinion it was noted by Margaret E. 
Adamson, M.D., that the veteran needed foot surgery for 
hallux rigidus which was the result of his previous injuries 
in the armed forces.  Dr. Adamson indicated she had received 
numerous copies of the veteran's medical records. 

At a January 1984 RO hearing, the veteran testified that he 
had injured his head, neck and back in a vehicular accident, 
while stationed in Korea.  He said the vehicle he was riding 
in was struck from the back and that he was pinned in the 
vehicle.  He related he received treatment for his head, 
neck, back, and leg injuries.  Shortly, after the accident he 
said he began experiencing episodes of severe headaches, 
lightheadedness, and nausea, among other symptoms. 

In a March 1984, Margaret Adamson, M.D., reported that the 
veteran used to be a paratrooper and had several rough 
landings.  It was noted that his pre-operative diagnosis was 
right hallux rigida for arthrodesis.  Other records reflect 
that he had arthritis of the right metatarsal phalangeal 
joint of the great toe. 

A March 1984 VA outpatient record shows that studies had 
revealed that the veteran had a hiatal hernia.

In a May 1984 dental patient history form, the veteran 
reported he was taking medication for a hernia.  He reported 
a history of rheumatic fever and swelling of the ankles.  He 
also reported he was allergic to a family of drugs, which 
were used to treat arthritis.  

In February 1985, the veteran underwent a VA fee basis 
examination, which was conducted by Margaret E. Adamson, M.D.  
During the course of the examination, the veteran complained 
of a hiatus hernia with esophageal reflux and arthritic pain, 
among other things.  On examination, it was noted that his 
ears were normal and that he had hearing loss.  It was noted 
that he did not have a hernia and had mild tenderness of the 
epigastrium.  It was noted he had no heart murmurs, and no 
jugular venous distention.  His neurological system was 
normal.  It was also noted he had osteoarthritic changes of 
the left first metatarsophalangeal joint.  

In a February 1985 addendum to the VA fee basis examination 
report, discussed above, Margaret E. Adamson, M.D., indicated 
that the veteran had numerous medical problems which were 
related to his military service.  She indicated he had a 
hiatus hernia with esophageal reflux, and that this condition 
was initially investigated during service.  It was noted he 
has noise induced hearing loss which was well documented at a 
VA hospital due to noise trauma as a CW radio operator and 
during weapons training.  Finally, it was noted he had 
osteoarthritis of the feet and hands, probably due to 
repeated trauma as a paratrooper.  

A June 1985 VA medical certificate shows that the veteran 
reported that he had injured his neck five days earlier.  He 
also reported that while he was on active duty, while 
performing exercises, he had a whip lash injury to his neck 
and since then had tingling and numbness down his right upper 
extremity.  Following an examination, the diagnosis was 
cervical radiculopathy.  X-rays showed spondylosis of C5-C6. 

A January 1988 VA medical certificate reflects diagnoses 
included degenerative joint disease.  

VA records, dated in November 1988, show that the veteran 
complained of pain behind the left ear.  The assessment was 
rule out partial obstruction of the duct of the left parotid 
gland.

An August 1989 VA audiology treatment note shows that the 
veteran had bilateral sensorineural hearing loss and 
tinnitus.  

VA medical records, dated in October 1989, show that the 
veteran had bilateral sensorineural hearing loss, tinnitus, 
and vertiginous attacks.  Speech discrimination was noted as 
92 and 90 percent, correct in the right and left ears, 
respectively.  The diagnoses included labyrinthitis, with the 
etiology still unknown.  (Audiometric testing was performed 
but it is in graph form, and can not be interpreted.  Kelly 
v. Brown, 9 Vet. App. 37 (1996).)

A December 1989 VA compensation report shows that the veteran 
reported having slowly progressing hearing loss with tinnitus 
in both ears.  He said he had recurrent bouts of vertigo of 
varying severity.  He also reported he had arthritis of the 
big toes, an injury to the 5th and 6th joints of the cervical 
vertebrae, and lower back pain.  He also reported that he had 
a hernia.  His complaints included dizziness, giddiness, 
hearing loss, ringing in his ears, neck pain, and lower back 
pain.  

A December 1989 VA neurological consultation report shows 
that the veteran reported having progressive hearing problems 
and hissing tinnitus.  Following an objective evaluation, it 
was concluded that his neurological examination was 100 
percent benign.  It was also noted that the veteran's pattern 
of symptoms represented Meniere's disease.  A January 1990 VA 
outpatient treatment note is to the same effect. 

A December 1989 VA compensation examination report shows that 
the veteran reported that he had ringing in his ears, neck 
and low back pain, and hearing loss.   He related that he had 
slowly progressing hearing loss with tinnitus of both ears.  
He also said he had arthritis of the big toes, the cervical 
vertebra, and lower back.  

On VA neurological examination in January 1990, it was noted 
that the veteran reported he had progressive bilateral 
hearing loss with tinnitus.  Following an examination, it was 
concluded that the veteran's neurological examination was 
well within normal limits.  It was also opined that the 
veteran's history was compatible with Meniere's syndrome. 

In an April 1991 statement, the veteran's sister indicated 
that she and her family had been notified that the veteran 
was hospitalized in 1956.  At the time of his admission, she 
said, he was suffering from an illness characterized by 
carditis and large joint polyarthritis.  She said it was 
suspected that he had rheumatic fever or some form of 
reactive arthritis. 

In a May 1991 statement, the veteran's mother indicated that 
she, and the veteran's father and sister had visited the 
veteran in the hospital when he was being treated for 
rheumatic fever and a heart abnormality, during his period of 
active service. 

At an April 1992 RO hearing, the veteran testified that he 
had been involved in an automobile accident in 1968 or 1969.  
He said the vehicle he was riding in was hit from behind.  He 
said he sustained a head injury, whiplash injuries, and 
scratches.  He said he had noise exposure during service, 
including noise from weapons fire.  He said he  had been in 
the Armed Forces police and served as a combat security 
policeman.  He also said he had served as a CW radio operator 
and was subject to high frequency noise.  He said he did not 
wear hearing protection.  He said he first noticed that he 
had hearing loss in Korea in 1969.  The veteran related he 
had rheumatic fever during service and had experienced heart 
and joint symptoms, including a heart murmur.  He related he 
had been diagnosed as having a hiatal hernia in 1969 or 1970 
and was hospitalized by VA for treatment purposes.  He said 
he had been diagnosed as having Meniere's disease.  He also 
related he had parachute training in Special Forces, during 
service.

An August 1992 private hospital record shows that the veteran 
was surgically treated for cervical spondylosis and 
degenerative disc disease. 

A February 1996 VA neurology consultation report shows that 
the veteran reported the sudden onset of vision changes and 
lightheadedness.  He said he had been diagnosed as having 
Meniere's disease and petit mal seizures, among other things.  
Following a diagnosis, the impression was migraines.
 
An April 1996 VA ENT consultation report shows that the 
veteran reported he had been diagnosed as having Meniere's 
disease, and had a history of noise exposure.  He also 
related he had symptoms since his automobile accident in 
Korea in 1969 or 1970, in which he sustained head and neck 
injuries.  Within one week of the accident, he said, he had 
dizziness and episodes of vertigo, among other things.  The 
provisional diagnoses were questionable Meniere's disease and 
hearing loss.  Following an ENT evaluation, the impression 
was that his examination was within normal limits.  It was 
concluded he did not have either Meniere's disease or 
fluctuating hearing loss.  It was noted that it was possible 
he had chronic labyrinthitis.   

A June 1996 VA examination report shows that the veteran 
reported a long standing history of disequilibrium associated 
with hearing loss, and reported having received treatment for 
this on multiple occasions since 1970.  He said his initial 
diagnosis had been petite mal seizures.  Following an 
examination, the diagnoses were vertiginous episodes (of 
spontaneous onset and unknown etiology) with associated 
tinnitus and hearing loss.

In an April 1997 notation, Dr. Donald Munnings indicated that 
the veteran had been medically treated for a hiatus hernia in 
1985.

A May 1997 upper gastrointestinal barium swallow study 
reflects impressions of a very small sliding hiatal hernia 
without gastroesophageal reflux and minimal gastritis. 

In an August 1998 statement, Shannon Frymark, M.A., indicated 
that the veteran was seen at the hearing center beginning in 
March 1997.  When he presented, the veteran reported a 
history of noise exposure while in the service, including 
loud noises from firearms and aircraft.  Audiometric results 
revealed a sloping moderate to severe sensorineural high 
frequency hearing loss.  Speech discrimination scores 
obtained at 70 decibels were 68 percent and 78 percent 
correct in the right and left ears, respectively.  The 
audiometric results were noted as consistent with the 
veteran's history of noise exposure.  It was opined that it 
was as likely as not that the veteran's hearing loss was 
caused by noise exposure. 

In an August 1998 statement, Anthony J. Lombardo, M.D., 
indicated that the veteran had numerous problems with his 
neck and had a history of possible rheumatic fever while in 
the Air Force from 1952 to 1956.  It was reported that he had 
an injury in 1968 as well as another one to his back and neck 
in 1969.  It was noted that these injuries eventually 
resulted in a progressive worsening of his neck condition 
that resulted in a C5-C6 diskectomy and fusion in 1992.  Dr. 
Lombardo opined that the veteran's involvement in activities, 
while in service, aggravated the conditions that he was now 
suffering from including osteoarthritis of the neck and back, 
among other things.  It was noted that the veteran's 
engagement in certain types of activities when he was young 
had contributed to his progressive osteoarthritis. 

A November 1998 VA compensation examination report shows that 
the veteran reported having bilateral progressive hearing 
loss for many years.  He related that in the 1970s he was 
told he had an eardrum perforation of the left ear.  He 
denied any previous history of recurrent otitis media or a 
family history of hearing loss.  The veteran said he had been 
wearing a hearing aid for about the last six years.  He 
reported having a significant amount of noise exposure during 
his military service.  He said he had operated with 
earphones, listening to Morse Code, while a radio operator.  
He also said he was in the military police, firing M-16 
multiple times, and he was on the flight line.  He said he 
was not furnished with ear protection.  Following an 
examination, the diagnosis was bilateral sensorineural 
hearing loss.  It was opined that it was more likely than not 
that the veteran's hearing loss was related to his military 
noise exposure, or acoustic trauma.

A November 1998 VA compensation examination report shows that 
the veteran reported that he had difficulty hearing and was 
wearing hearing aids.  He said he had a history of otitis 
media as well as a tympanic membrane perforation, which 
effected the left ear.  He related he had extensive noise 
exposure from gun fire, and radio and aircraft, while in the 
military.  Audiometric testing revealed that he had pure tone 
thresholds of 30, 55, 80, and 90 decibels in the right ear, 
for an average of 61 decibels; and 20, 20, 70, 85, and 90 
decibels in the left ear, for an average of 66 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  It 
was noted that his speech recognition in the right and left 
ears was 80 and 76 percent, correct, respectively.  It was 
concluded he had moderate to profound sensorineural hearing 
loss in the left ear and mild to severe sensorineural hearing 
loss in the right ear.  The diagnosis was moderately severe 
bilateral sensorineural hearing loss.  It was opined that it 
was as likely as not that the veteran's hearing loss was the 
result of his extensive noise trauma, which he experienced 
during military service.

By a September 1999 RO decision, service connection for 
tinnitus was granted. 

In a March 2001 Veterans Hospital Administration (VHA) 
opinion, an Otorhinolaryngologist noted that the veteran's 
inservice symptoms were not consistent with Meniere's 
disease.  It was also noted that it was highly unlikely that 
the veteran had Meniere's syndrome in December 1989 and 
January 1990, as some medical records on file indicated.  The 
VHA examiner indicated that the veteran's brief periods of 
dizziness, lack of hearing fluctuations, blackouts, and 
visual changes were all symptoms which were inconsistent with 
Meniere's disease.  Additionally, the VHA examiner was asked 
to address the question of whether or not the veteran's 
hearing loss increased during service, and, if so, whether 
such was attributable to the natural progress of the disease.  
In general regard to audiometric testing, he noted that there 
was an inherent test-re-test variability such that a 
fluctuation of 5 decibels in either direction was generally 
accepted.  The examiner indicated that if he were asked to 
interpret the audiometric data from the veteran's second 
period of duty, he would conclude that the right ear would be 
considered unchanged within the limits of the machinery.  He 
also noted that the veteran's left ear did show a significant 
change in three frequencies.  Two of the frequencies showed 
improvement: at 4000 Hertz, there was a 13 [sic 15] decibel 
improvement; and at 6000 Hertz, there was a 10 decibel 
improvement.  It was noted that the veteran's improvement was 
not readily explainable from the medical records.  
Additionally, one frequency was noted as showing a 
significant decline.  Specifically, the veteran experienced a 
20 decibel decline in the left ear, at 500 Hertz.  It was 
noted that a decrease by 20 decibels was not an uncommon 
finding, and that such a finding raised the possibility of an 
inaccurate test result.  Following an analysis of audiometric 
testing performed in October 1989, it was opined that any 
decrease in hearing acuity of the left ear, during the period 
from 1968 to 1969, was, for practical purposes, negligible.  
Finally, it was pointed out that the veteran was not 
diagnosed with any disease during service which would have 
caused hearing loss. 

An April 2001 VHA opinion, rendered by the Chief of 
Neurology/Rehabilitation at a VAMC, is to the effect that the 
veteran had recurrent symptoms, including blurred vision, 
lightheadedness, diarrhea, and palpitations, followed by 
headaches.  The veteran's complex of symptoms were described 
as not unlike a migraine disorder which can occur post-
traumatically.  In the veteran's case, it was specifically 
opined that his condition appears to have begun in January 
1969, one month after his motor vehicle accident.  It was 
concluded that the veteran had a post-concussive migraine 
disorder which was temporally related to the motor vehicle 
accident, which was documented in December 1968. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The record shows that the veteran was notified of the 
RO's 1991 decisions.  The statement of the case and 
subsequent supplemental statements of the case, informed the 
veteran that medical evidence regarding a current disability 
and the etiology of such was needed to substantiate his 
claims.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
and hearing loss may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

1.  Application to Reopen

When a claim is denied by the RO, and the veteran does not 
appeal, the decision must be considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

a.  Arthritis

The RO initially denied the veteran's claim of service 
connection in June 1970.  The veteran was informed of the 
adverse outcome and he did not timely file an appeal.  
Evidence of record at the time of the RO decision includes 
his service medical records.  A review of his service medical 
records from his first period of service (1952-1956) reflects 
that his spine and musculoskeletal system was consistently 
noted as normal, including at the time of his enlistment and 
discharge examinations.  

In between the veteran's first and second periods of service, 
in March 1958, the veteran reported a history of swollen or 
painful joints.  Arthritis, however, was not diagnosed.  

With respect to the veteran's second period of active duty 
(1968 to 1969), service medical records shows that his 
musculoskeletal system was normal on enlistment examination 
in January 1968.  In June and July 1968, he complained of 
back pain and medication was prescribed.  In August 1968, he 
complained of a hand irritation.  In September 1968, he again 
reported having hand problems (specifically, pain) and the 
impression was questionable arthritis.  X-ray studies of the 
hands, however, were negative.  Additionally, a September 
1968 lab report shows that a latex fixation test for 
rheumatoid arthritis was negative.  In December 1968, the 
veteran reported that he had sustained injuries from a motor 
vehicle accident.  He complained of back pain and the 
clinical impression was a muscle bruise.  When he was 
examined for discharge purposes in January 1969, it was noted 
that his spine and musculoskeletal system was within normal 
limits.  A medical history was reported that he had been in 
an automobile accident and had injured his back.  He related 
that his back continued to be painful.  He also reported a 
history of swollen or painful joints.

The RO also considered post-service medical evidence when it 
adjudicated the veteran's claim of service connection for 
arthritis, in June 1970.  This post-service medical evidence 
includes a March 1970 VA compensation examination report 
which shows that the veteran complained of arthritis of the 
hand.  He related that the onset of the condition was in the 
fall of 1968, in Korea.  On objective examination, however, 
his hands were normal with no evidence of swelling, erythema, 
pain, tenderness, or limitation of motion.  X-ray studies of 
the hands were normal.  Arthritis was not diagnosed.  

Evidence received following the June 1970 RO decision 
includes a September 1970 VA examination which reflects a 
mild strain of the dorsal area.  X-ray studies performed in 
October 1970 generally show, however, that the spine was 
normal.  A March 1975 VA compensation examination report 
shows no musculoskeletal defects.  In October 1981, the 
veteran was noted as having gouty arthritis.  In 1982, the 
veteran complained of painful joints.  

Notable medical opinions from the early to mid 1980s include 
the February 1983 statement of Margaret Adamson, M.D., who 
opined that the veteran had osteoarthritis which was possibly 
due to his past injuries or gouty arthropathy.  In March 
1984, Dr. Adamson indicated that the veteran had experienced 
several rough landings as a military paratrooper and she 
opined that he had arthritis of the right great toe.  In a 
February 1985 opinion, Dr. Adamson indicated that the veteran 
had osteoarthritis of the feet and hands probably due to 
repeated trauma as a paratrooper.  

More recent medical evidence, including VA and private 
medical records dated in the late 1980s and 1990s, reflects 
diagnoses including degenerative joint disease.  
Additionally, the August 1998 opinion of Dr. Anthony J. 
Lombardo is to the effect that the veteran's activities 
during service aggravated his conditions including 
osteoarthritis of the neck and back. 

In sum, since the RO rendered its decision in June 1970, a 
tremendous amount of private and VA medical records have been 
associated with the claims file, particularly including Drs. 
Adamson and Lombardo's medical opinions.  These opinions 
speak directly to the presence of a current disability (i.e. 
arthritis) and the likelihood of a nexus between this current 
disability and service.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of service connection for arthritis.  Id.

The Board also notes that the RO's June 1970 decision denying 
service connection for arthritis was, in part, based on a 
lack of competent medical evidence showing current arthritis.  
The evidence added to the record cures one of the evidentiary 
defects that previously existed.  Specifically, newly 
submitted evidence has been presented which shows that there 
is current evidence of arthritis.  Further, as noted above, 
recently submitted evidence on file links the veteran's 
current arthritis to service.  As such, it must be concluded 
that new and material evidence has been presented to reopen 
the veteran's claim of service connection for arthritis.  
38 C.F.R. § 3.156.  

Now that the claim has been reopened, the Board will address 
the underlying merits of the veteran's claim of service 
connection for arthritis.

As noted above, the veteran's service medical records from 
his second period of active duty in the late 1960s shows that 
he was involved in an automobile accident in December 1968, 
and complained of back problems, including pain.  At the time 
of his separation examination in 1969, he complained of joint 
problems, including low back pain.  Medical evidence from the 
1980s reflects continued complaints of joint problems and 
findings of arthritis.  More recent medical evidence includes 
an abundance of opinions relating current arthritis to 
service, including the opinions of Drs. Adamson and Lombardo.  
Specifically, Dr. Adamson indicated that the veteran had 
osteoarthritis of the feet and hands and indicated that such 
was attributable to the veteran's experiences in service, 
including past injuries as a parachutist.  Dr. Lombardo 
similarly indicated that the veteran was now suffering from 
osteoarthritis of the neck and back which was due to 
participation in inservice activities.  Given the 
aforementioned etiological opinions which directly and 
definitively link the veteran's current arthritis of the 
neck, low back, hands and feet to service, and the lack of 
opinions to the contrary, it is concluded that service 
connection is warranted for arthritis of the neck, low back, 
hands, and feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  

b.  Bilateral Hearing Loss

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When the RO denied the veteran's claim of service connection 
for bilateral hearing loss in June 1970, it considered his 
service medical records.  The veteran's first period of 
active duty does not reflect any evidence of hearing loss.  
On enlistment and discharge examinations, in September 1952 
and November 1956, his hearing was 15/15, bilaterally.  
Additionally, it is notable that there were no complaints, 
diagnoses, or treatment of hearing problems.  

Between his first and second periods of service, in March 
1958, it was noted that the veteran's hearing was 15/15, 
bilaterally.

With respect to the veteran's second period of active duty, 
his DD Form 214 reflects that he served in a combat support 
squadron and in the military police.  His hearing on 
enlistment examination in January 1968, was 0, -5, 0, 35, and 
45 decibels in the right ear, and -5, -5, 15, 50, and 75 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  (These audiometric results are 
indicative of bilateral hearing loss for VA purposes.  Id.)  
In August 1968, the veteran complained of a tender left ear; 
however, a diagnosis was not made.  At the time of his 
separation examination, in January 1969, it was noted that he 
had pure tone thresholds of 5, 0, 0, 40, and 45 decibels in 
the right ear and 15, 0, 10, 50, and 60 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
It was concluded he had high frequency hearing loss. 

The RO also reviewed post-service medical evidence, when it 
rendered its June 1970 decision.  This post-service medical 
evidence shows that the veteran was hospitalized in September 
1969 for treatment of episodes of lightheadedness among other 
things.  During the course of his hospitalization, slight 
neurosensory hearing loss was noted.  In March 1970, he 
underwent a VA compensation examination, during which he 
reported having noise exposure in service.  In April 1970, he 
underwent audiometric testing which showed elevated pure tone 
thresholds in the higher frequencies.  Specifically, he had 
pure tone thresholds of 0, 0, 10 and 65 decibels in the right 
ear and 10, 0, 30 and 90 decibels in the left ear at 500, 
1000, 2000, and 4000 Hertz, respectively.  His speech 
discrimination was 96 and 90 percent correct, in the right 
and left ears, respectively.

Since the June 1970 RO decision was rendered, additional 
evidence has been received.  Medical evidence dated from the 
1980s onward reflects current hearing loss.  As for the 
etiology of any hearing loss, Dr. Adamson noted in a February 
1985 opinion that the veteran had noise induced hearing loss 
which was related to service, including his duties as a CW 
radio operator and his activities performed during weapons 
training.  In an August 1998 statement, Shannon Frymark, 
M.A., similarly noted that it was as likely as not that the 
veteran's hearing loss was caused by noise exposure.  More 
recent medical evidence includes VA compensation 
examinations, performed in November 1998.  These VA 
examinations reflect that the veteran had bilateral 
sensorineural hearing loss, and that it was more likely that 
not that the veteran's bilateral sensorineural hearing loss 
was related to his military noise exposure or acoustic 
trauma. 

In conclusion, the newly submitted statements of Dr. Adamson 
and Shannon Frymark, and the opinions expressed in the 
November 1998 VA examination reports all verify the presence 
of a current disability (hearing loss) and indicate the 
strong likelihood of a nexus between the current disability 
and service.  Accordingly, the Board finds that the 
aforementioned evidence is new and material, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hearing loss.  Id.

Now that the claim has been reopened, the Board will address 
the underlying merits of the veteran's claim of service 
connection for bilateral hearing loss.   

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

As noted above, the veteran had normal hearing during his 
first period of active duty.  As for his second period of 
duty, it is noted that audiometric testing revealed bilateral 
high frequency hearing loss on enlistment examination in 
January 1968.  38 C.F.R. § 3.385.  The Board finds that the 
presence of hearing loss is sufficient under the above rules 
to establish that bilateral hearing loss preexisted military 
service.  As such, the application of the presumption of 
soundness is precluded. 

As hearing loss has been shown to preexist service, the Board 
must now address the question of whether there was 
aggravation of the disability during service.  The 
presumption of aggravation provides that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

The Board notes that during the veteran's second period of 
active duty he underwent audiometric testing twice, on 
enlistment examination in January 1968 and at the time of his 
separation examination in January 1969.  An analysis of these 
audiometric tests reflect both an improvement and 
deterioration in his hearing acuity at various frequencies.  
In an attempt to reconcile the aforementioned 1968 and 1969 
audiometric findings, the Board solicited a VHA opinion.  In 
March 2001, a VA Otorhinolaryngologist responded to the 
Board's request, indicating that the veteran did not 
experience a hearing acuity change in his right ear.  With 
respect to the left ear, it was concluded that there was only 
a marginal change in hearing acuity.  In sum, such statements 
do not equate to a finding that the veteran's hearing loss 
increased in severity (i.e. was aggravated) during his second 
period of service.  In fact, the aforementioned statements 
are to the contrary and suggest that the veteran's hearing 
loss remained relatively stable.  As such, it may not be 
presumed that hearing loss was aggravated during service.  
38 C.F.R. § 3.306.

It is acknowledged that there are numerous statements on file 
which are to the effect that it was more likely than not that 
the veteran's bilateral hearing loss was caused by his 
exposure to noise during military service.  The Board, 
however, is unconvinced by such statements.  Most of these 
opinions (discussed in detail, above) appear to be primarily 
based on the veteran's self-reported history of excessive 
noise exposure during active service, not a thorough review 
of the claims file.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
Significantly, none of the opinions reflect consideration of 
the undisputed fact that the veteran had hearing loss when he 
entered active duty in the late 1960s; and none of the 
opinions contain the exhaustive detail that the March 2001 
VHA opinion does.  Further, it does not appear that any of 
the individuals who rendered opinions, which speak to a 
causal nexus between hearing loss and service, have the type 
of expertise that the March 2001 VA examiner does, namely 
training in the field of otorhinolaryngology.  Given such, 
the Board concludes that the March 2001 VHA opinion has more 
probative value than all the other opinions on file, and is 
dispositive of the veteran's claim. 

It is the veteran's belief that his bilateral hearing loss 
had its inception in or was aggravated by active service.  
The veteran is competent to report information of which he 
has personal knowledge, i.e. information that he can gather 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a layman, the veteran is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  Although the veteran is competent to describe 
the nature of his noise exposure and indicate what type of 
hearing problems he had, he lacks the medical training and 
expertise to offer a competent medical opinion that his own 
hearing loss began in or was aggravated during service.  
Routen v. Brown, 10 Vet. App. 183 (1997).  Further, competent 
medical evidence on file including the March 2001 VHA opinion 
is to the effect that hearing loss was not aggravated during 
service.  For these reasons, the Board finds that the 
preponderance of the evidence weighs against a finding that 
service connection is warranted for bilateral hearing loss.

In denying this claim, the Board has considered the doctrine 
of doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



2.  Service Connection

a.  Residuals of Rheumatic Fever

As an initial matter it is noted that residuals of rheumatic 
fever was denied in a June 1970 RO decision.  The veteran 
timely filed a notice of disagreement but was never furnished 
with a statement of the case.  Since the RO failed to 
properly responded to the veteran's notice of disagreement, 
the June 1970 RO decision never became final.  Many years 
later, the veteran reasserted his claim for service 
connection for residuals of rheumatic fever.  In a November 
1991 decision, the RO denied the veteran's claim, indicating 
that there had been a prior final decision and that he had 
failed to submit new and material evidence to reopen his 
claim.  Despite the RO's actions, the Board has an obligation 
to make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Given 
the procedural history of this case, in particular the 
failure of the RO to furnish the veteran with a statement of 
the case in the 1970s, the Board will now review the claim 
for service connection for residuals of rheumatic fever on a 
de novo basis.  The veteran has had ample opportunity to 
advance argument and evidence in support of his claim, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the veteran's service medical records, from his 
first period of service shows that his heart was normal on 
enlistment examination, in September 1952.  In April 1956, 
the veteran was hospitalized for one month and was given an 
initial diagnosis of active rheumatic fever.  During the 
course of his hospitalization, he reported he been diagnosed 
as having rheumatic fever six years earlier, in 1951.  It was 
later determined, following diagnostic testing (including an 
electrocardiogram, sedimentation studies, antistreptolysin 
titers and an examination of the heart) that the veteran did 
not have rheumatic fever.  At the time of his hospital 
discharge, the diagnosis was changed to observation medical 
(rheumatic fever).  At the time of his service discharge, in 
November 1956, the veteran's heart was clinically normal, and  
residuals of rheumatic fever were not indicated.  

As for his second period of service, it is noted that the 
veteran was examined in January 1968 at which time his heart 
was within normal limits.  A history of rheumatic fever was 
reported; however, residuals of rheumatic fever were not 
indicated.  At the time of his January 1969 separation 
examination, it was again noted that his heart was normal.  
Additionally, the veteran reported that he had experienced 
rheumatic fever in 1953 and had been hospitalized.  It was 
noted that he had experienced swollen joints and palpitations 
during the episode of rheumatic fever.  It was also noted 
that he had no current residual heart defects, and no 
complications or sequale as a result of having rheumatic 
fever.  

Post-service medical evidence, including a September 1970 VA 
examination report does not show any evidence of residuals of 
rheumatic fever.  Further, more recent medical evidence does 
not show any evidence of residuals of rheumatic fever. 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (emphasis added); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  

In sum, the Board notes that there is conflicting evidence on 
file as to whether the veteran had rheumatic fever prior to 
service (during childhood) and/or whether he actually 
experienced an episode of rheumatic fever during service in 
the 1950s.  Nevertheless, even assuming he did indeed have 
his first bout of rheumatic fever during service or even 
assuming he experienced symptoms of rheumatic fever during 
service, this is not dispositive of the service connection 
claim.  In order to prevail, the veteran must show current 
residuals of rheumatic fever.  A thorough review of the 
claims file does not reveal any residual disability which is 
attributable to inservice rheumatic fever.  Because there is 
no evidence of a current and competent diagnosis of residuals 
of rheumatic fever, the claim of service connection must be 
denied.  Id.

Again, the veteran's own statements and testimony and that of 
his mother and sister, are acknowledged.  However, given 
their lack of medical expertise, their opinions regarding the 
etiology of any rheumatic fever has no probative value.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  

b.  Hiatal Hernia with reflux

A review of the veteran's service medical records, from both 
periods of service, does not reveal any evidence of a hiatus 
hernia during active duty from 1952 to 1956 or during his 
second period of duty from 1968 to 1969.  While there are a 
few indications that the veteran experienced gastrointestinal 
problems in 1968 and 1969, these problems were neither 
attributed to a hiatal hernia nor gastroesophageal reflux.  
Rather, his problems were attributed to gastroenteritis and 
diarrhea.  

The first indication, in the claims file, of a hiatal hernia 
is in March 1984.  Thereafter, there is evidence showing a 
hernia in 1984 and 1985.  Again, in 1997, it was noted that 
he had a hernia. 

The veteran claims that there is an etiological link between 
his current hiatal hernia and service.  While the veteran is 
competent to testify as to symptomatology he has experienced, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions). 

In sum, it is noted that a hiatal hernia were never noted 
during the veteran's periods of active duty or during any 
period of ACDUTRA.  Further, while there is current evidence 
of a hernia, there is no competent medical evidence linking 
such to his periods of service.  Absent competent medical 
evidence of service incurrence and causality, the Board finds 
that the veteran's claim of service connection for a hiatal 
hernia with reflux must be denied.  Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 

c.  Meniere's disease 

The veteran's first and second periods of active duty (1952-
1956 and 1968-1969) are silent for any neurological problems.  
In fact, his neurological system was consistently noted as 
normal. 
 
More recent medical evidence shows that in December 1989 and 
January 1990, the veteran underwent VA examinations and it 
was concluded that his neurological examination was normal or 
"100 percent benign."  It was also opined that his pattern 
of symptoms represented Meniere's disease. 

In February 1996, the veteran underwent a VA neurology 
consultation examination, during which he reported he had 
been previously diagnosed as having Meniere's disease.  
Following an examination, the diagnosis was migraines.  In 
April 1996, he underwent a VA ENT examination.  While the 
provisional diagnosis was questionable Meniere's disease, 
following a consultation examination, it was concluded that 
he did not have Meniere's disease.  

Given the conflicting evidence in the record, noted above, 
the Board requested a VHA opinion.  In a March 2001 VHA 
opinion it was indicated, following a review of the entire 
record, that the veteran's inservice symptoms were not 
consistent with Meniere's disease.  It was further suggested 
that the veteran did not have Meniere's disease in 1989 or 
1990, or currently.  This VHA opinion was based on a thorough 
review of the claims file.  

In sum, it is pointed out that the veteran was never 
diagnosed as having Meniere's disease, during his periods of 
active service.  The first indication of Meniere's disease 
was decades following his last service separation.  More 
recent medical evidence suggests that he does not have 
Meniere's disease currently.  However, even assuming he does 
have the condition in question, there is no medical evidence 
on file linking such to service.  Absent competent medical 
evidence of service incurrence and causality, the Board finds 
that the veteran's claim of service connection for Meniere's 
disease, must be denied.  Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).

d.  Post-concussive migraine disorder

A review of the veteran's service medical records does not 
disclose any relevant findings during his first period of 
service.  As for his second period of service, it is noted 
that the veteran was involved in an automobile accident in 
December 1968.  Specifically, he reported that the car he was 
riding in was hit from behind, and he was thrown forward.  He 
complained of back pain and the clinical impression was a 
muscle bruise.  At the time of his January 1969 separation 
examination, he reported having been in an automobile 
accident in 1968.  

Medical records in the months immediately following his 
service discharge (in 1968) show that the veteran complained 
of symptoms including vertigo and lightheadedness.  During a 
January 1984 RO hearing, the veteran related that he had 
experienced severe headaches, among other symptoms, shortly 
after being in an inservice motor vehicle accident.  In 
February 1996, the veteran underwent a VA neurology 
consultation examination, following which he was diagnosed as 
having migraines.  In 2000, the Board solicited a VHA opinion 
in an effort to reconcile the etiology of the veteran's 
symptoms.  Following a review of the entire record, an 
examiner indicated, in an April 2001 statement, that the 
veteran's symptoms were not unlike a migraine disorder which 
occurred post traumatically.  It was opined that the 
veteran's condition seemed to have begun in January 1969, one 
month after his inservice motor vehicle accident.  It was 
concluded that the veteran had a post-concussive migraine 
disorder which was temporally related to the motor vehicle 
accident he had in December 1968.  Given the aforementioned 
etiological opinion which directly and definitively links the 
veteran's current post-concussive migraine disorder to an 
inservice motor vehicle accident, it is concluded that 
service connection is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303. 


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for arthritis, the claim is 
reopened; and service connection for arthritis of the neck, 
low back, hands, and feet is granted.

New and material evidence having been submitted to reopen the 
claim of service connection for hearing loss, the claim is 
reopened and denied.

Service connection for a hiatal hernia with reflux is denied.

Service connection for residuals of rheumatic fever is 
denied.

Service connection for Meniere's disease is denied.

Service connection for a post-concussive migraine disorder is 
granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

